DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 6/29/20 are acceptable to the examiner.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious the first MZI modulator provides a second MZI output which forms a Carrier* signal, an alternative optical output that includes a DC carrier and even order distortions; wherein the alternative output Carrier* signal is attenuated and then subtracted from the Carrier signal in a first coupler, producing a first output forming a linearizing optical local oscillator signal LO*, where LO* = Carrier - attenuated Carrier*; wherein LO* and the AM optical output are coherently combined in a second coupler, and an output of the second coupler is mixed in a following photodetector, thus removing or reducing third order intermodulation distortion of the MZI output and providing a linearized RF output in combination with the rest of claim 1.
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
Frederiksen et al. (US 20040218931) also teaches canceling 3rd order intermodulation distortion, but uses a different approach than that used in the instant application.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874